
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.67


CONSULTING AGREEMENT


        THIS AGREEMENT, (the "Agreement") is made and entered into as of the 3rd
day of December, 2003, by and between Worldspan, L.P., a Delaware limited
partnership with its principal place of business at 300 Galleria Parkway, N.W.,
Atlanta, Georgia 30339 ("Worldspan") and Douglas L. Abramson, 518 St. Charles
Avenue, N.E., Atlanta, Georgia 30308 ("Contractor").


W I T N E S S E T H:


        WHEREAS, Contractor provides consulting services relating to travel
technology services, systems, and operations; and

        WHEREAS, Worldspan desires to use Contractor's consulting services on
the terms and conditions specified herein; and

        WHEREAS, Contractor desires to perform the services in the capacity as
an independent contractor as specified herein.

        NOW, THEREFORE, in consideration of the mutual promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and expressly subject to the contingency in
Section 23, Worldspan and Contractor hereby agree as follows:

        1.    Engagement.    For the period beginning January 1, 2004 and ending
April 30, 2004 ("Term"), Contractor will provide consulting and other services
("Services") as requested from time to time by Worldspan's Chairman, President
and CEO ("CEO") or his designee. The scope of Contractor's work effort must be
coordinated with the CEO or other personnel designated from time to time by the
CEO.

        2.    Nature of Services to be Performed by Contractor.    Contractor
acknowledges and agrees that Contractor: (i) is an independent contractor and
not an employee of Worldspan; and (ii) will make all governmental filings
required to provide the services contemplated herein.

        3.    Compensation.    

        (a)    Direct Compensation.    Worldspan will compensate Contractor in
the amount of $92,308 for Services under this Agreement provided during the
Term. Worldspan will pay such amount in arrears in four (4) equal monthly
installments, each on the last day of the month beginning January 31, 2004.
Notwithstanding the foregoing and except as otherwise set forth in Section 8,
such monthly payment shall be prorated for any time during the month that
Contractor was unable to perform the Services due to illness, injury or personal
vacation.

        (b)    Out-of-Pocket Expenses.    Subject to Worldspan's prior written
approval and guidelines, and except as provided in Section 3(c), Contractor
shall be reimbursed for reasonable out-of-pocket expenses, including travel
expenses, incurred in the performance of the Services.

        (c)    Air Travel.    Contractor shall be reimbursed for air travel
expenses incurred in the performance of the Services. All travel by air shall be
subject to Worldspan's rules and regulations and shall be: (i) in coach class
for flights within North America and the Caribbean; and (ii) in business class
for international flights not covered in Section 3(c)(i). Contractor shall use
good faith efforts to book economical fares and shall adhere to the travel
policies established for him from time to time by Worldspan.

        (d)    Tax Reporting.    Contractor shall be solely responsible for
withholding, paying and reporting of any and all required federal, state,
foreign, or local income, self-employment, sales, excise or other taxes and
charges. Upon request, Contractor shall certify to Worldspan that he is in
compliance with this subparagraph. Contractor understands and agrees that
Worldspan will make no deduction from payments to Contractor for federal or
state tax withholdings, social security,

--------------------------------------------------------------------------------




unemployment, workers' compensation or disability insurance and Contractor will
indemnify, defend, and hold harmless Worldspan, its officers, directors,
employees and affiliates from and against any liability that any of them may
incur by reason of Contractor's failure to properly and timely report all such
payments and pay all taxes due with respect to such payments.

        (e)    Employee Benefits.    Contractor acknowledges and agrees that
Contractor is not an employee of Worldspan and is not eligible for dental,
medical, disability, hospitalization, life insurance, vacation, travel
privileges, other employee welfare and benefit programs maintained by Worldspan,
or any other programs available to Worldspan employees notwithstanding (i) any
determination by any court or governmental agency that Contractor is, or should
be considered an employee of Worldspan, or (ii) any provision of any such
employee benefit plan. In addition, Contractor shall not be eligible to
participate in or accrue benefits under the Worldspan Retirement Savings Plan,
the Worldspan Employees' Pension Plan, the long-term and short-term portions of
the 2003 or 2004 Executive Incentive Compensation Plan, the Worldspan Stock
Option Plan or similar plans.

        4.    Solicitation of Employment.    During the Term and for eighteen
(18) months thereafter, unless otherwise mutually agreed to by the parties in
writing, Contractor shall not solicit for employment, hire, or use, either
directly or indirectly, any Worldspan employee with whom Contractor had contact
as a result of this Agreement.

        5.    Confidentiality.    Contractor acknowledges and agrees to hold in
a fiduciary capacity for the benefit of Worldspan and shall not directly or
indirectly use or disclose, except as authorized in writing by Worldspan, any
Information, as defined in the following three sentences, that Contractor may
have or acquire (whether or not developed or compiled by Contractor) during the
Term and for eighteen (18) months thereafter. The term "Information" as used in
this Agreement means confidential and proprietary information including
technical, sales, marketing, strategic, and financial information and customer
or client lists related to Worldspan or its programs or procedures, including
without limitation, information received by Worldspan from third parties and
secret, confidential or proprietary information, including technical, sales,
marketing, strategic, and financial information and client or customer lists
received by Worldspan or Contractor from any client or potential client of
Worldspan. The term "Information" also includes, without limitation, Worldspan's
computer data base, forms and form letters, form contracts, trade secrets,
business plans, budget forecasts, software, contracts, and business
arrangements, information regarding specific transactions, financial information
and estimates and long-term plans and goals. The term "Information" does not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right of Worldspan. These rights of Worldspan are in addition to those rights
Worldspan has under the common law and under the Georgia Trade Secrets Act of
1990 as said Act may be amended from time to time, for protection of trade
secrets.

        6.    Right to Materials.    All records, files, memoranda, reports,
price lists, customer lists, drawings, plans, sketches, documents and the like
(together with all copies thereof) relating directly or indirectly to the
business of Worldspan which Contractor shall use or come in contact with in the
course of, or as a result of, this Agreement shall, as between the parties
hereto, remain the sole property of Worldspan. Upon the termination of this
Agreement or upon the prior demand of Worldspan, Contractor shall immediately
return all such materials and shall not thereafter cause removal thereof from
the premises of Worldspan.

        7.    Ownership of Work Product.    Worldspan shall have exclusive
unlimited use of the programmed software procedures and work-flow methods which
are unique to the software prepared for Worldspan. In addition, Worldspan shall
have exclusive title to reports, manuals, visual aids and any other supporting
documentation developed for Worldspan. All such products made in the course of
the Services rendered hereunder shall be deemed "works made for hire" within the
meaning of the

2

--------------------------------------------------------------------------------


Copyright Act of 1976, as amended (the "Act"). All such works shall be the
property of Worldspan and Contractor hereby expressly disclaims any interest in
any of them. To the extent that any work performed by Contractor is found as a
matter of law not to be a "work made for hire" under the Act, Contractor hereby
assigns to Worldspan the sole right, title and interest in and to all such works
and all copies of them, without further consideration. For purposes of
assignment of Contractor's copyright in such products, Contractor hereby
appoints Worldspan as its attorney-in-fact for the purpose of executing any and
all documents relating to such assignment. Worldspan shall have the sole right
to obtain and to hold in its own name copyright, patent, trademark, trade
secret, and any other marks or registrations, intellectual property rights or
other such protection as may be appropriate to the subject matter, and any
extensions and renewals thereof. Neither Contractor nor its employees, partners,
agents, directors, officers or contractors will copyright, patent, trademark,
designate as its trade secret, sell, distribute, reverse engineer, re-compile,
decompile, incorporate into derivative works or otherwise use said software
(including all source and object code), documentation, source programs and
components or other products developed by Contractor for Worldspan hereunder.
Contractor shall give Worldspan and any person designated by Worldspan, at
Worldspan's expense, such reasonable assistance as may be required to perfect
the rights described herein. Notwithstanding the foregoing, Contractor shall not
be required to limit Contractor's use of any ideas, concepts or data processing
techniques developed pursuant to Contractor's efforts under this Agreement which
are general in nature and do not include any proprietary or confidential
information of Worldspan or any items for which Worldspan has the exclusive
unlimited right to use under this Agreement.

        8.    Warranty.    Contractor will give proper attention and time to
performance under this Agreement and, during the Term, will provide the
equivalent of not more than two and one-half (21/2) days' of work each week on
behalf of Worldspan. Further, Contractor shall not engage in other commercial or
business activities which will distract him or detract from providing the
Services hereunder. Contractor represents and warrants that all Services
performed hereunder shall be performed in a lawful, ethical, professional,
workmanlike and competent manner in conformity with any and all applicable
standards. Contractor warrants that all materials produced hereunder will be of
original development by Contractor, will be specifically developed for the
fulfillment of this Agreement, and will not infringe upon or violate any patent,
copyright, trade secret or other proprietary right of any third party. EXCEPT AS
SET FORTH HEREIN, NEITHER PARTY MAKES, AND EACH PARTY DISCLAIMS, ANY OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

        9.    Non-Competition.    During the Term and for eighteen (18) months
thereafter, the Contractor shall not, except with the prior written consent of
the Worldspan, directly or indirectly, own any interest in, operate, join,
control or participate as a partner, director, principal, officer, or agent of,
enter into the employment of, act as a consultant to, or perform any services
for any entity listed on the following list, or any affiliate or successor
thereof, or any other entities as the Company and Contractor shall agree from
time to time: Abacus Distribution Systems Pte. Ltd.; Amadeus Global Travel
Distribution, S.A.; Galileo International, LLC; Sabre, Inc.; AXESS International
Network Inc.; Infini Travel Information Inc.; Navitaire, Inc.; Pegasus
Solutions Inc.; Wizcom International, Ltd.; Cendant Corporation (only to the
extent Cendant's activities are competitive with Worldspan's business, such as
Galileo operations); System One Corporation; and Electronic Data Systems
Corporation (only to the extent EDS's activities are competitive with
Worldspan's business).

        10.    Indemnification.    Contractor shall indemnify, save harmless and
defend Worldspan from any claim, action, loss, damage, liability or expense,
including without limitation reasonable attorney's fees, caused in whole or in
part by the negligent or intentional action of Contractor from or in connection
with Contractor's performance or nonperformance under this Agreement, including
but not limited to injury or death of any person (including employees), damage
to or destruction to property, and payment of taxes.

3

--------------------------------------------------------------------------------


        11.    Termination and Breach.    This Agreement shall commence on the
date first written above and shall continue for the Term. The Term may be
terminated by either Worldspan or the Contractor at any time or for any reason,
as provided in this Section 11. The Term shall terminate upon the earliest to
occur of the following:

        (a)   the close of business on the last day of the Term;

        (b)   the Contractor's death;

        (c)   delivery by Worldspan to Contractor of a written notice of
Worldspan's election to terminate Contractor's services hereunder because of
Contractor's Disability (as defined below);

        (d)   the close of business on the day on which Worldspan shall have
delivered written notice to Contractor of Worldspan's election to terminate
Contractor's services hereunder, which termination may be made with or without
Cause (as defined below); provided, that if Worldspan terminates Contractor
pursuant to this Section 11(d) without Cause, Worldspan shall pay Contractor the
compensation required to be paid pursuant to Section 3(a) hereof until the end
of the Term; and

        (e)   the close of business on the day which is thirty (30) days after
the date (or earlier at the option of Worldspan) on which the Contractor shall
have delivered to Worldspan written notice of Contractor's election to terminate
his services hereunder.

        For purposes of this Agreement, "Disability" shall mean a mental or
physical incapacity that prevents or Worldspan reasonably expects will prevent
Contractor from performing his normal required services for a period of four
(4) months during any consecutive six (6) month period, unless within ten
(10) days after notice of termination is given following such absence Contractor
shall have returned to the satisfactory full-time performance of his duties.

        For purposes of this Agreement, "Cause" shall mean termination by
Worldspan if Contractor: (i) is convicted of, pleads guilty to, or confesses to
any felony or any act of fraud, misappropriation, embezzlement, or similar
criminal act; (ii) has engaged in (x) dishonest, unethical or unlawful conduct
or activities to the damage or prejudice of Worldspan or its reputation or
(y) conduct or activities involving moral turpitude damaging to the property,
business or reputation of Worldspan; or (iii) materially violates any material
provision of this Agreement, and such violation continues for ten (10) days
after written notice from Worldspan

        Following any termination of Contractor's services hereunder, all
obligations of Worldspan under this Agreement (other than any obligations with
respect to the payment of accrued and unpaid consulting fees, and expense
reimbursement under Sections 3(a) and (b) hereof through the date of
Contractor's termination of services hereunder. Any termination payments granted
in this Section 11 shall be the sole and exclusive compensation or benefit due
to Contractor upon termination of Contractor's services.

        12.    Severability.    The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions of
this Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.

        13.    Remedies.    Contractor acknowledges and agrees that Worldspan's
remedy at law for breach of Contractor's covenants, agreements, and obligations
under this Agreement will be inadequate, and that Worldspan shall be entitled to
appropriate equitable relief with respect to any such breach. Contractor further
acknowledges and agrees, however, that Worldspan shall have the right to seek a
remedy at law as well as or in lieu of equitable relief in the event of any such
breach.

        14.    Modification of Agreement.    No waiver or modification of this
Agreement or of any covenant, condition, or limitation herein contained shall be
valid unless made in writing signed by both parties.

4

--------------------------------------------------------------------------------


        15.    Applicable Law.    This Agreement shall be construed according to
the laws of the State of Georgia without regard to principles of conflicts of
laws. The parties consent to the exclusive jurisdiction of any local, state or
federal court located within the State of Georgia and waive any objection
relating to improper venue or forum non conveniens to the conduct of any
proceeding in any such court.

        16.    Assignment.    This Agreement may not be assigned by either
party; provided, however, that the provisions of this Agreement shall inure to
the benefit of and be binding on any successor in interest of Worldspan, whether
by merger, consolidation, transfer of all or substantially all of Worldspan's
assets or otherwise.

        17.    Promotion.    Contractor agrees that Contractor will not, without
the prior written consent of Worldspan: (i) use in advertising, publicity, or
otherwise Worldspan's name, or that of any affiliate, partner or employee of
Worldspan, nor any trademark, trade name, trade device, service mark, symbol or
any abbreviation, contraction or simulation thereof owned by Worldspan or its
affiliates, or (ii) represent, directly or indirectly, that any product or
service provided by Contractor has been approved or endorsed by Worldspan.

        18.    Progress Reports.    Upon request of Worldspan, Contractor will
submit detailed progress reports to Worldspan. Such progress reports will detail
work performed to date and estimated time to complete.

        19.    Surviving Sections.    Sections 3(e), 4, 5, 6, 7, 8, 9, 10, 13,
15, 17, and 19 shall survive the termination of this Agreement.

        20.    Notices.    Any notice or communication required to be given by
either party shall be in writing and shall be hand delivered or sent by
certified mail, return receipt requested, or by confirmed facsimile transmission
to the address indicated below or such other address as either party may specify
to the other.


To Contractor:
 
To Worldspan:       Douglas Abramson   300 Galleria Parkway, N.W. 518 St.
Charles Ave., N.E.   Atlanta, Georgia 30339 Atlanta, Georgia 30308   Attention:
General Counsel Facsimile No.: 404-874-1516   Facsimile No.: 770-563-7878

        21.    Nonexclusive Service.    This Agreement does not grant Contractor
any exclusive right or privilege with regard to the provision of services to
Worldspan. Nothing herein limits Worldspan's ability to purchase or acquire the
same or similar services from any other third party.

        22.    Entire Agreement.    This Agreement supersedes all prior
agreements and understandings between the parties for performance of the
Services and contains the complete understanding concerning the contractual
arrangement between the parties.

        23.    Agreement Contingency.    The effectiveness of this Agreement is
expressly contingent upon Contractor signing a release substantially in the form
attached hereto as Exhibit A, said release to be signed by both parties and
effective on and as of December 31, 2003. If Contractor fails to sign said
release, this Agreement will not become effective and will be of no force or
effect.

5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

Douglas L. Abramson   Worldspan, L.P.
 
 
  /s/ Douglas L. Abramson

--------------------------------------------------------------------------------

  /s/ Rakesk Gangwal

--------------------------------------------------------------------------------

Chairman, President and
Chief Executive Officer

6

--------------------------------------------------------------------------------

Exhibit A


GENERAL RELEASE OF ALL CLAIMS


        This General Release of All Claims ("Release") is made and entered into
by and between Douglas L. Abramson ("Mr. Abramson") and Worldspan, L.P.
("Worldspan") effective as of December    , 2003.


RECITALS


        WHEREAS, Mr. Abramson's employment with Worldspan will terminate on
December 31, 2003; and

        WHEREAS, in connection with the termination of his employment,
Mr. Abramson and Worldspan have entered into a Consulting Agreement dated as of
December    , 2003 (the "Consulting Agreement"), subject to Mr. Abramson's
execution and delivery of this Release; and

        WHEREAS, Mr. Abramson acknowledges that he has been provided all monies
owed through the date he signs this Release and that Worldspan has satisfied all
obligations to him arising out of or relating to his employment with Worldspan
or separation from such employment through the date he signs this Release; and

        NOW, THEREFORE, in consideration of the execution of the Consulting
Agreement and the promises and covenants set forth herein, the parties agree as
follows:

        1.     Mr. Abramson, on behalf of himself, his agents, representatives,
administrators, receivers, trustees, executives, successors, heirs, designees,
legal representatives, assignees and attorneys hereby irrevocably and forever
release, acquit and discharge Worldspan and all affiliated or related companies,
parents, divisions, or subsidiaries, whether said entities are incorporated,
unincorporated associations, partnerships or other entities and their owners,
shareholders, officers, directors, agents, attorneys, partners, members,
employees, insurers, successors and assigns and each of them (collectively, the
"Company Group") from any and all debts, claims, demands, liabilities, actions
or causes of action, of any kind, nature and description, past or present, known
or unknown, which he now has, or may have or could assert against the Company
Group arising out of, or in any way connected with, his employment or his
separation from employment, including but not limited to any claims or demands
for the following: wrongful discharge; breach of an implied or expressed
employment contract; negligent or intentional infliction of emotional stress;
defamation; fraud; discrimination and/or harassment based on age, sex, race,
religion, national origin, sexual orientation, physical or mental disability, or
medical condition; violation of any section of the AIDS Confidentiality Act, the
Equal Employment for Persons with Disabilities Code, the National Labor
Relations Act, the Fair Labor Standards Act, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, The Civil Rights Acts of 1866 and 1871,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Equal Pay Act of 1963, the Age Discrimination Act, the Age Discrimination In
Employment Act, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Occupational Safety and Health Act,
the Consolidated Omnibus Budget Reconciliation Act of 1985, the Family Medical
Leave Act of 1993, the Immigration Reform and Control Act of 1986, or any other
federal, state or local laws or regulations; unpaid wages, salary, overtime
compensation, bonuses, commissions, or other compensation of any sort; for
damages of any nature, including compensatory, general, special or punitive; or
for costs, fees or other expenses, including but not limited to attorneys' fees,
incurred regarding these matters. The foregoing list is meant to be illustrative
rather than inclusive. Notwithstanding the foregoing, this Release and
Mr. Abramson's understandings, agreements, representations and warranties set
forth below do not preclude him from seeking to obtain any payments or benefits
to which he may be entitled under any applicable employee benefit plans (other
than any severance plan or policy) but his entitlement to such payments and
benefits, if any, will be determined in accordance with such agreements and any
relevant plan documents; specifically, Mr. Abramson does not waive or release
his rights to (i) the Retention Retirement Supplement ("Supplement") set forth
in Section 4(d) of his June 21, 1999 Key Management Retention Program

--------------------------------------------------------------------------------


agreement with Worldspan, which Supplement was earned on December 21, 2000,
(ii) any compensation deferred by Mr. Abramson under the Worldspan Executive
Deferred Compensation Plan, or (iii) any rights or benefits Mr. Abramson has
with respect to his participation in any Worldspan-sponsored employee benefit
plans, including but not limited to the Worldspan Employees' Pension Plan,
Worldspan Retirement Benefit Restoration Plan, Worldspan Retirement Savings
Plan, and Group Health Plan for Employees of Worldspan, L.P. (including retiree
medical benefits thereunder).

        2.     If Mr. Abramson initiates or participates in any legal action in
violation of this Release, Worldspan may terminate any benefits or payments that
are due to him, in addition to any other remedies.

        3.     This is a full and final release applying to all unknown and
unanticipated injuries, claims, or damages arising out of said employment, as
well as to those now known or disclosed and that Mr. Abramson voluntarily waives
all rights or benefits which he now has, with the express intention of releasing
and extinguishing unknown or unsuspected obligations, and he warrants that he is
currently unaware of any claim(s), right(s), demand(s), debt(s), action(s),
obligation(s), liability or cause(s) of action whatsoever against Worldspan
which he has not released pursuant to this Release. Mr. Abramson understands,
agrees and acknowledges that this Release is intended to include in its effect,
without limitation, claims and causes of action which he does not know of or
suspect to exist in his favor at the time of executing this Release, and that
this Release contemplates extinguishment of all such claims and causes of
action.

        4.     Mr. Abramson represents and acknowledges that he has had the
opportunity to consult with a representative of his own choosing with respect to
this Release; that he has read this Release; that he is fully aware of its
contents and of its legal effect; and he freely and voluntarily entered into it.

        5.     Mr. Abramson agrees that he will not file or bring any claims,
charges, complaints, or other actions against Worldspan or the Company Group
arising out of or based upon the circumstances of his employment or his
separation from employment, except as otherwise expressly required by law or
with respect to matters not released hereunder.

        6.     Mr. Abramson warrants that except as expressly set forth herein,
no representations of any kind or character have been made to him by Worldspan
or any of its agents, representatives, employees or attorneys (or anyone else
purporting to act in any such capacities) to induce him to execute this Release.

        7.     Mr. Abramson acknowledges and agrees that none of the Consulting
Agreement, the consideration given thereunder or this Release is to be construed
as an admission by Worldspan as an admission of any act or fact whatsoever.

        8.     In compliance with the Older Workers Benefit Protection Act (P.L.
101-433), Mr. Abramson hereby acknowledges as follows:

(a)That, he acknowledges that this Release specifically applies to any rights or
claims he may have against Worldspan or any party released herein under the
federal Age Discrimination in Employment Act of 1967, as amended;

(b)This Release does not purport to waive rights or claims that may arise from
acts or events occurring after the date that this Release is executed by the
parties;

(c)That, he acknowledges that the consideration provided for in this Release and
the provisions of this paragraph are in addition to that to which he is already
entitled;

(d)That, he understands that this Release shall be revocable for a seven (7) day
period following execution of this Release by him. Accordingly, this Release
shall not become effective or enforceable until the expiration of this seven
(7) day revocation period.

2

--------------------------------------------------------------------------------

(e)That, he acknowledges that he has been advised of his right to consult with
an attorney prior to signing this Release and have been given a period of
twenty-one (21) days within which to consider whether to sign this Release.

        9.     This Release is made in the State of Georgia and shall be
interpreted under the laws of said State. Its language shall be construed as a
whole, according to its fair meaning and not strictly for or against either
party.

        10.   In the event that it shall be necessary for any party hereto to
institute legal action to enforce any of the terms and conditions or provisions
contained herein, or for any breach thereof, the prevailing party in such action
shall be entitled to costs and reasonable attorneys' fees.

3

--------------------------------------------------------------------------------

        This Release may not be altered, amended or modified, or otherwise
changed in any respect whatsoever, except by a subsequent writing executed by
authorized representatives of the parties.

DATED: December    , 2003   Douglas L. Abramson
 
 
 
 
     

--------------------------------------------------------------------------------

    Address:   518 St. Charles Avenue, N.E.
Atlanta, Georgia 30308                  

--------------------------------------------------------------------------------

DATED: December    , 2003   Worldspan, L.P.

    By:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AGREEMENT
W I T N E S S E T H
GENERAL RELEASE OF ALL CLAIMS
RECITALS
